Citation Nr: 1217324	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  04-38 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Indianapolis, Indiana


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred in connection with private transportation provided by Lifeline Air Ambulance from Antelope Valley Hospital to Carle Clinic Hospital on December 12, 2000.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1952 to August 1965.  Records show the Veteran died in February 2005 and that service connection for the cause of his death was established in an April 2005 rating decision.

This matter comes before the Board of Veterans' Appeals (Board) by decision of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on September 29, 2009, which vacated a November 2006 Board decision and remanded the case.  The reason for remand was for the Board to address the applicability of 38 C.F.R. § 17.145 (2002), and the relationship of that statute and regulation, if any, to 38 C.F.R. § 17.143 (2002), and to make such factual determinations as may be required in order to address 38 C.F.R. § 17.145 as it existed at the relevant time.  It was noted that both § 17.143 and § 17.145 had been eliminated from the regulations, and that regulations now provided that payment for travel that includes a "special mode of transportation," such as an air ambulance, will be approved if the travel was approved "prior to travel in the special mode of transportation or the travel was undertaken in connection with a medical emergency."  See 38 C.F.R. § 70.4(d) (2011); see also 73 Fed. Reg. 36,796 (June 30, 2008) (providing for an effective date of July 30, 2008).

The appeal initially arose from a November 2002 decision by the Department of Veterans Affairs Medical Center (VAMC) in Indianapolis, Indiana.  The record shows that jurisdiction over the Veteran's claims file was transferred to the VA Regional Office (RO) in Chicago, Illinois, but that there is no indication in the available record that jurisdiction over the issue on appeal has been transferred from the Indianapolis VAMC.  

Although a review of the record shows that in a January 2008 brief the appellant's attorney indicated that the appellant's daughter had actually paid the medical expense at issue and a document dated December 7, 2000, indicated the daughter would be making the transfer from "her" bank, the Court found jurisdiction was proper based upon the appellant's status as the Veteran's guardian and as a third-party payee.  See Record on Appeal (ROA), pp. 88, 90, received by the Court in September 2007 and the Court's decision dated December 29, 2009. 

The Board notes the appellant's request for equitable relief was denied by the Department of Veterans Affairs (VA), Veterans Health Administration (VHA), in August 2009.  That determination found the evidence demonstrated the Veteran's travel by air ambulance was neither medically required nor in connection with a medical emergency.  It was noted, in essence, that he had been hospitalized for more than two weeks in a non-VA facility when he was transferred to another non-VA facility by air ambulance on December 12, 2000.  It was further noted that, under 38 U.S.C. § 111(b)(3)(A), VA did not have authority to pay for the Veteran's travel.

The Board also notes that part of the original appellate record in this case (presumably labeled Temp File Volume 1) was lost and that the appellant and her attorney were notified of this fact and of planned VA efforts to rebuild the file by correspondence dated in October 2011.  An undated VA summary apparently prepared after March 2004 also noted a temporary file had been established because the original file was lost on June 5, 2001.  Records show this document was included in the Court's September 2007 ROA which was obtained by VA for the reconstructed file.  In correspondence dated January 18, 2012, the appellant and her attorney were notified that VA had been unable to locate her file and they were provided 30 days to submit additional evidence in support of the appeal.  In February 2012, the appellant's attorney submitted duplicate evidence including another copy of the Court's September 2007 ROA.  There is no indication of any additional existing records pertinent to this appeal and further VA efforts to obtain such evidence would be futile.  The Board finds, in light of the evidence of record, that no additional action is required for an adequate determination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's December 12, 2000, special mode travel is not shown to have been medically required and authorized by VA before the travel began and is not shown to have been provided in connection with a medical emergency of such a nature that the delay incident to obtaining authorization from VA to use that mode of travel would have been hazardous to his life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical expenses incurred in connection with private transportation provided by Lifeline Air Ambulance from Antelope Valley Hospital to Carle Clinic Hospital on December 12, 2000, have not been met.  38 U.S.C.A. § 111 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the appellant in May 2004.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The Board finds that further attempts to obtain additional evidence would be futile.

The Court, in its December 2009 decision, noted the appellant argued the Board had erred in failing to discuss 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.145 (2002) and remanded the case for the Board to address the applicability of 38 C.F.R. § 17.145 (2002).  The Court provided no additional comments as to whether or not it considered 38 U.S.C.A. § 1725 to be applicable in this case.  The Board notes that the appellant's attorney first raised the claim that 38 U.S.C.A. § 1725 was applicable in the reimbursement matter at issue in a January 2008 brief submitted to the Court subsequent to the Board's decision.  There is no reason to dispute, based upon the available record and the record before the Court in December 2009, the statement that VA had, at some point in time, authorized payment for the emergency care and even the subsequent critical care treatment at Antelope Valley Hospital; however, an October 2002 VA document identified in the record previously before the Court as ROA, p. 77, shows the Veteran had Blue Cross health insurance effective from January 1976 and Medicare, Part A and B, effective from March 1997.  Thus it is reasonable to assume that, without addressing the disputed facts in this case, that eligibility under 38 U.S.C.A. § 1725 could not be established due to the Veteran's absence of personal liability for the expenses incurred or having been under a health-plan contract at the time services were provided.  See 38 U.S.C.A. § 1725(b)(3)(A, B).

While the provisions of 38 U.S.C.A. § 1725 could presumably apply to a claim involving a medical emergency leading to the Veteran's admission and continued hospitalization at Antelope Valley Hospital in California, there is no reasonable interpretation of this statute that would allow unlimited authority for transfer to another private medical facility for non-emergent continuing critical care.  See, e.g., 38 U.S.C.A. § 1725(f).  The statement that since the Veteran was admitted to Antelope Valley Hospital in an emergency situation and that under 38 U.S.C.A. § 1725 VA could have been required to pay for hospitalization at that facility until he could be safely transferred to a VA facility, while to some extent may be generally accurate if all requirements under that statue were met, is not applicable to the facts in this case as emergency care and any possible continuation of emergency or even critical care of an emergent nature was severed when the Veteran was transferred from Antelope Valley Hospital.  A claim for payment for continuing hospitalization at Antelope Valley Hospital is not an issue presently on appeal and there is no reasonable interpretation of the facts in this case that the transfer from that hospital on December 12, 2000, was required because of a medical emergency of such a nature that a prudent layperson could reasonably expect that a delay in taking that action would have been hazardous to his life or health.  In fact, the evidence shows the Veteran was receiving adequate care at Antelope Valley Hospital and the medical evidence demonstrates the urgent nature of his care had subsided and that his neurologic status was improving prior to the transfer.

The Board notes that VA regulations provide that an appellant must be provided a statement of the case that is complete enough to allow argument to the Board on appeal, including a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  See 38 C.F.R. § 19.29 (2011).  Although 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.145 were not cited or discussed in the statement of the case or a supplemental statement of the case, the Board finds, as noted herein and as will be discussed in more detail below for 38 C.F.R. § 17.145, that the statute and regulation are not applicable in this case.  The absence of any discussion by the agency of original jurisdiction is, at best, harmless error.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  There has been substantial compliance with all applicable VA laws and regulations and to move forward with the appeal would not cause any prejudice to the appellant.

Factual Background

VA records show that effective from April 1, 1993, the Veteran had established service connection for a seizure disorder, assigned a 20 percent disability rating, and for facial scars, assigned a noncompensable disability rating.  His combined service-connected disability rating from April 1, 1993, was 20 percent.

The evidence of record shows that in November 2000 while on vacation in California visiting friends the Veteran sustained an apparent seizure.  Private hospital record show he was admitted to Antelope Valley Hospital in California on November 26, 2000, in a state of cardiac arrest and ventricular fibrillation.  His history of a seizure disorder, the medication he was taking for that disorder, and history of heart attack and heart disease were reviewed.  He was intubated by the time he reached the emergency room and subsequent to resuscitation efforts was transferred to the intensive care unit (ICU).  It was determined that he had hypoxic ischemic encephalopathy secondary to cardiopulmonary arrest.  His prognosis was guarded, but his heart rhythm never went back into atrial fibrillation and normal sinus rhythm had been maintained.  The physician noted that his vital signs remained stable, but that he remained in a deep coma and was non-responsive.  It was also noted that the Veteran and his family lived in Illinois and that the family wanted him transferred there.  

Antelope Valley Hospital neurology service treatment records show that a December 9, 2000, examination revealed the Veteran had more facial expressions and had opened his eyes.  It was noted that he was still unconscious, but that his vital signs were stable.  A December 10, 2000, neurology service report noted he opened his eyes to verbal commands and blinked spontaneously.  A subsequent note from the Veteran's physician dated December 10, 2000, noted he had opened eyes and that his vital signs were stable.  It was noted the family was informed that the Veteran could be transferred by air ambulance with a nurse.  A December 11, 2000, note shows the Veteran's status was unchanged, but that transfer had been delayed due to a storm in Illinois.  Subsequent records show he was transferred by air ambulance, from Antelope Valley Hospital to the Carle Clinic Hospital in Urbana, Illinois, on December 12, 2000. 

The transportation expenses at issue were incurred from the private carrier, Lifeline Air Ambulance, which transported the Veteran from Antelope Valley Hospital to the Carle Clinic Hospital on December 12, 2000.  Records show payment was made by bank wire transfer in the amount of $11,622.

Medical records from the Carle Clinic Hospital show that the Veteran was admitted on December 12, 2000, with diagnoses of anorexic brain injury with devastated condition, a myocardial infarction, seizure disorder, and history of urinary tract infection (UTI) and pneumonia.  The examiners upon admission noted he had been completely unresponsive, but that over the previous two days he had been more responsive and had been able to open his eyes to voice commands.  It was noted that he had been transported back by air as his family lived in Illinois and that he would be placed in an extended care facility when it was medically appropriate.  Subsequent records show the Veteran was transferred to the Danville VAMC on December 20, 2000.

A July 31, 2002, VA report of contact noted the appellant had called and requested reimbursement for the cost of the Veteran's air transport from California to Illinois on December 12, 2000.  It was also noted that a letter had been sent to the company requesting a copy of the bill and proof of payment, but that the appellant was advised that her request would probably not be covered because the Veteran was transferred from one private hospital to another.  An October 2002 VA report of contact, in essence, documented a fee basis claim status inquiry on behalf of the appellant.  

VA correspondence dated in November 2002 denied payment for the expenses at issue.  The reasons provided for the decision included that the care and services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health and that VA facilities were feasibly available to provide the care.

In her November 2002 notice of disagreement the appellant asserted that payment for the transportation expense was warranted because the criteria for payment were met when the Veteran was "subsequently" awarded a 100 percent service-connected disability rating effective from November 26, 2000.  She stated she had attempted to get the Veteran into a VA hospital in California and was told that there was an 18 month waiting list.  She stated her daughter had contacted the Danville VAMC and had been told that they could not do anything about admitting him to their facility because he had a 20 percent service-connected disability at that time.  

In an October 2003 statement the appellant reported that her daughter had contacted the Danville VAMC about transferring the Veteran back to the Champaign, Illinois, area and that they stated they would not transfer a patient that far and that VA was not equipped to take care of a patient in critical condition.  She also stated she was informed that the Danville VAMC did not have an available bed at that time and that social workers at the Antelope Valley Hospital had been informed that there was an 18 month waiting list at the Los Angeles, California, VAMC.  She reported that an Antelope Valley Hospital social worker said they did not think the Veteran would survive the trip back to the Champaign area unless he was in a more stable condition.  

VA electronic mail dated in November 2003 noted the appellant had called and was told more than once by a Danville VAMC Transfer Clerk that "VA would not provide [the Veteran's] transportation from a private facility, but if she could get him to the [VAMC] closest to them [they] would work with them on getting him to [the Danville VAMC] facility."  It was also noted that over an approximately two year period from the time the Veteran was admitted to the Carle Clinic Hospital the appellant had stopped by the Danville VAMC to inquire as to whether VA would "reimburse her daughter for the money spent on the transportation."  An attached electronic mail document dated in October 2003 noted that the case manager at the Antelope Valley Hospital had been advised by the VA Transfer Clerk to transfer the Veteran to a VA facility close to them in California and that they would transfer the Veteran to the Danville VAMC as soon as they could provide for his care.  

In statements provided with her November 2004 VA Form 9 the appellant asserted that had the Veteran been appropriately rated (identified as the 100 percent rating subsequently awarded) at the time hospital care was needed VA would have been required to admit him to a VA facility or, if no space was available, to a private facility at VA expense in California until VA arranged for transportation to a VA facility near the Veteran's home.  No information was provided as to which specific VA determination not assigning a 100 percent rating was erroneous.  She reported that she had attempted to get the Veteran admitted into VA medical facilities in California and that she had been told by VA that there was an 18-month waiting list.  She stated that they had been told by VA that the Veteran could not be transported and admitted to the Danville VAMC directly from California because he was too ill and they were not a trauma center.  It was further asserted that the Veteran's family had been forced to obtain services from private sources because VA, by not providing care immediately in California, had erroneously denied any other reasonable options.  

In a brief submitted to the Court in January 2008 the appellant's attorney asserted that the November 2006 Board decision failed to address two "potentially applicable" provisions of law and regulations, 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.145.  In a May 2008 brief the attorney asserted that these provisions were applicable because VA had paid for the Veteran's medical expenses at Antelope Valley Hospital in California and asserted that, by authorizing payment due to the unavailability of a VA facility and the urgent need for care, VA had approved the Veteran's medical care at Antelope Valley Hospital.  The attorney did not identify when such approval had been provided and there is no indication in the record as to when or by what authority such payments were made nor that VA had, in fact, provided approval for emergency medical expenses at Antelope Valley Hospital prior to his transfer to Carle Clinic Hospital in Illinois on December 12, 2000.  The Court, however, without citing the source of the information found that "[a]t the time of the veteran's move from California to Illinois via air ambulance, he was receiving VA-approved medical care in a private hospital."  See Court decision September 29, 2009, p. 6.  

The Court further noted that the record was unclear as to what information the appellant received from VA as she was assessing her options for the ongoing treatment of the Veteran.  A document identified in the record previously before the Court as ROA, p. 282, was found to indicate that the appellant was told by a VA employee that if she could get the Veteran transferred from the private hospital in California to a VA facility, that the Danville, Illinois, VA facility would then "work with them on getting him to our [Illinois VA] facility."  The Court found that "[g]iven these facts, it seems clear that the appellant was a third party who acted on behalf of the veteran, and who arranged for transport of the veteran with what could qualify under 38 C.F.R. § 17.145 as a "justifiable lack of knowledge" that prior authorization was necessary." (emphasis added).

It was also noted that 38 C.F.R. § 17.145 (2002) provided that expenses for travel performed under § 17.143(a) through (g) without prior authorization may be reimbursed if "there was a need for prompt medical care which was approved," and in pertinent part, "[t]here was a justifiable lack of knowledge on the part of a third party acting for the veteran that a request for prior authorization was necessary."  The Court found that "[a]t the time of the veteran's move from California to Illinois via air ambulance, he was receiving VA-approved medical care in a private hospital."  

Regulation Applicability and Relationship Analysis

As an initial matter, the Court's December 29, 2009, decision remanded the issue on appeal for the Board to address the applicability of 38 C.F.R. § 17.145 (2002), and the relationship of that regulation, if any, to 38 C.F.R. § 17.143 (2002).  It was noted that when the appellant submitted her claim for reimbursement in October 2002, 38 C.F.R. § 17.143 (c)(2)(i-iii) provided that transportation at Government expense "shall be authorized" for: 

(2) A veteran or other person traveling by a specialized mode of transportation such as an ambulance, ambulette, air ambulance, wheelchair van, or other vehicle specially designed to transport disabled individuals provided:
(i) A physician determines that the special mode of travel is medically required;
(ii) The person is unable to defray the expenses of the travel; and
(iii) The travel is authorized in advance or was undertaken in connection with a medical emergency such that delay to obtain authorization would be hazardous to the person's life or health.

38 C.F.R. § 17.143(c)(2)(i-iii) (2002). 

VA regulations also provided that (a) payment "may" be approved for travel performed under § 17.143(a) through (g) without prior authorization only in those cases whether VA determines that there was a need for prompt medical care which was approved and:

(1) The circumstances prevented a request for prior travel authorization, or
(2) Due to VA delay or error prior authorization for travel was not given, or
(3) There was a justifiable lack of knowledge on the part of a third party acting for the veteran that a request for prior authorization was necessary.

38 C.F.R. § 17.145(a) (2002).

In other cases, payment "may" be approved for such travel without prior authorization only upon a finding by the Secretary or designee that failure to secure prior authorization was justified.  38 C.F.R. § 17.145(b) (2002).

As an initial matter, the Board notes that while the Court found that a document indicating the appellant had been told by a VA employee that if she could get the Veteran to a VA facility in California they would "work with them on getting him to our [Illinois VA] facility," the Court did not address whether this statement was considered to have demonstrated actual approval for the medical care provided at that time.  It is also unclear whether the Court found that the requisite first prong of 38 C.F.R. § 17.145(a), the need for prompt medical care which was approved, had actually been met or whether it considered the regulation to be applicable if criteria for the subordinate second prongs contingencies were demonstrated.  Nor is there any indication that whether the determination as to a "justifiable lack of knowledge on the part of a third party acting for the veteran that a request for prior authorization was necessary" is an established matter of fact for appellate review as the Court stated only that the appellant was such a party who acted with what "could" qualify as a justifiable lack of knowledge regarding the need for prior authorization.  In the absence of any specific Court finding as to these matters, the Board now finds it is a reasonable interpretation of 38 C.F.R. § 17.145(a) that the first prong requirements must be met for a determination as to applicability of the regulation without regard to the applicability of the subordinate second prong criteria.  

In light of this interpretation, the Board further finds that determinations as to the merits of the appellant's claims that she met these subordinate second prong criteria is required only in those cases where VA had determined that there was a need for prompt medical case which was approved.  It also appears to the Board that the unauthorized travel must be in connection with that prompt medical care that was approved.  There is no indication in this case that the prompt medical care which had already been provided to the Veteran at Antelope Valley Hospital also required subsequent travel, whether authorized or not, as the Veteran was already receiving the prompt medical care at the time he was transported to Illinois.  Essentially, the record does not indicate that the prompt medical care required the need for travel.  The Board notes, even assuming that VA had paid for the expenses incurred at Antelope Valley Hospital at some point in time, the record does not support the conclusion that at the time of the Veteran's move from California to Illinois on December 12, 2000, VA had either expressly or, by accepting financial responsibility, implicitly approved the medical care at Antelope Valley Hospital.  In fact, in her November 21, 2002, notice of disagreement the appellant reported that her attempts to get the Veteran into a VA hospital in California in less than 18 months had been unsuccessful and that her daughter had been told that the Danville, Illinois, VA Medical Center could do nothing about getting him in at that time because his service-connected disability rating was only 20 percent.  In an attachment to her November 2004 VA Form 9 the appellant asserted that because it had "subsequently" been determined that a 100 percent rating was warranted VA's failure to admit the Veteran in a VA hospital in California immediately upon request and to transfer him to a VA Medical Center in Illinois in December 2000 were erroneous.  

The Board finds, even assuming the veracity of statements as to the reported events and all evidence asserted to have been within VA possession at any point during the appeal, that the evidence demonstrates no communication with VA prior to the Veteran's admission on November 26, 2000, at Antelope Valley Hospital and no indication of VA approval for medical care prior to the apparent necessary communications after his admission to Carle Clinical Hospital in Illinois resulting in his transfer to the Danville VA Medical Center.  Rather than indicating VA approval for the care in California prior to December 12, 2000, the appellant's own statements demonstrate VA had, in fact, denied responsibility for his care because his service-connected disability rating was only 20 percent.  In addition, VA medical evidence expressing the opinion that the Veteran's service-connected seizure disorder caused his heart attack is shown to have been first provided in June 2001.  VA records show service connection and 100 percent ratings for myocardial infarction secondary to a seizure disorder and anorexic encephalopathy were not established prior to a July 2001 rating decision.  

The Board also finds that the appellant's report of a VA employee having told her that if she could get the Veteran into a VA facility in California they would "work with them on getting him to our [Illinois VA] facility" does not demonstrate an actual approval for medical care.  At most, this statement may reasonably be interpreted as providing some conditional approval based upon the appellant getting the Veteran into a VA facility in California, a condition which she did not meet nor claimed to have met, nor is it shown that VA representations provided to her at the time they are reported as having been made were erroneous.  In addition, the use of the pronoun "them", rather than "you", as with whom the Danville VA Medical Center would work cannot reasonably be interpreted as granting the appellant VA approval to contract with a third party for the Veteran's transfer to VA medical facilities in Illinois.  The Court has also held that the advice of a VA medical employee instructing a veteran to seek treatment at a non-VA hospital was not the specific type of authorization required for reimbursement of private medical expenses.  See Smith v. Derwinski, 2 Vet. App. 378, 379 (1992).  It was further noted that payments from the Federal Treasury must be authorized by statute and that government employees may not make obligations which are beyond the scope authorized by statute.  Id. (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990); 31 U.S.C. 1341(a)).  

Based upon a thorough review of the record and relevant statutory, regulatory, and case law, the Board finds that 38 C.F.R. § 17.145(a) (2002) had a dependent relationship to 38 C.F.R. § 17.143(a) through (g) for identification of the specific travel performed; however, even assuming that at the time of the Veteran's move from California to Illinois he was receiving VA-approved medical care in a private hospital the provisions of 38 C.F.R. § 17.145 are not applicable in the present case because there was no need for prompt medical care warranting the Veteran's transfer in December 2000 from one private hospital in California to another private hospital in Illinois which was approved.  In fact, private medical records show that prior to his transfer on December 12, 2000, the Veteran's vital signs were stable and that neurology service evaluations revealed improvement.  The appellant does not contend and the evidence does not demonstrate that VA provided approval for any specific medical care that could have been reasonably construed as authorizing or requiring the Veteran's transfer to the private hospital in Illinois.  

In statements associated with her November 2004 VA Form 9 the appellant also asserted that she had been forced to obtain services from private sources because she had been told there was an 18-month waiting list for VA medical facilities in California and that the Veteran could not be transported and admitted to the Danville VAMC directly from California because he was too ill and it was not a trauma center.  The Board finds there is no documentation in the record indicating VA or any authorized VA agent provided specific approval for the Veteran's medical care prior to his transfer by air ambulance on December 12, 2000, and that the appellant's description of the bases for her actions in obtaining private services is inconsistent with VA having actually provided approval for prompt medical care requiring such actions. 

Further, even assuming arguendo that the general provisions of 38 C.F.R. § 17.145(a) as to the need for prompt medical care that was approved were met in this case, the evidence of record cannot be reasonably construed as demonstrating either that there was an actual request for the travel at issue, that circumstances prevented a request for prior travel authorization, or that due to VA delay or error prior authorization for travel was not given.  The appellant does not contend that she made any specific request for VA travel authorization or that circumstances prevented any such request and the Board finds the fact that VA was not involved in the communications with Lifeline Air Ambulance involving services or payment responsibility is strong evidence against any such request having been made.  The Board also finds the stated fact that the appellant and her daughter had communicated with VA about obtaining VA hospital care prior to having contracted with Lifeline Air Ambulance is strong evidence that she did have, at least to some extent, an actual lack of knowledge that a request for prior authorization was necessary.  

In addition, the Board finds that the provisions of 38 C.F.R. § 17.145(b) are not applicable in this appeal because there is no indication in this case of any request for nor appealable finding by the Secretary or his designee that a failure to secure prior authorization was justified.  It is also significant to note that the Secretary's designee has, in fact, denied the appellant's request for equitable relief in August 2009.  Neither the Board nor the Court can provide equitable relief.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief." (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C. § 503(a) to provide equitable relief at his discretion).

In this regard, the Board also notes that references in both 38 C.F.R. § 17.145 (2002) and 38 C.F.R. § 17.143 (2002) identify their regulatory authority as having been provided under 38 U.S.C. § 111.  There is no indication of any other statutory authority for VA payment of unauthorized travel absent a finding by the Secretary or his or her designee that a failure to secure prior authorization was justified.  See 38 C.F.R. § 17.145(b) (2002).  The Board notes that, in this case, the Secretary's designee denied the appellant's request for equitable relief in August 2009 and found the evidence demonstrated the Veteran's travel by air ambulance was neither medically required nor provided in connection with a medical emergency.  It was further noted that under 38 U.S.C. § 111(b)(3)(A) VA did not have authority to pay for the Veteran's travel.  For these reasons, the Board finds that the provisions of 38 C.F.R. § 17.145 (2002) are not applicable in this case.

Applicable VA Laws and Regulations

The applicable VA statute, in pertinent part, provided payments or allowances for beneficiary travel for the actual necessary expense of "any person to or from a Department facility or other place . . . for the purpose of examination, treatment, or care."  38 U.S.C. § 111(a) (West 2002).  

The statute, however, also provided that:

(A) Except as provided in subparagraph (B) of this paragraph, the Secretary shall not make payments under this section for travel performed by a special mode of travel unless (i) the travel by such mode is medically required and is authorized by the Secretary before the travel begins, or (ii) the travel by such mode is in connection with a medical emergency of such a nature that the delay incident to obtaining authorization from the Secretary to use that mode of travel would have been hazardous to the person's life or health.

(B) In the case of travel by a person to or from a Department facility by special mode of travel, the Secretary may provide payment under this section to the provider of the transportation by special mode before determining the eligibility of such person for such payment if the Secretary determines that providing such payment is in the best interest of furnishing care and services. Such a payment shall be made subject to subsequently recovering from such person the amount of the payment if such person is determined to have been ineligible for payment for such travel.

38 U.S.C.A. § 111(b)(3) (West 2002).

Regulations under 38 C.F.R. § 17.143 (2002) provided that for transportation of claimants and beneficiaries, if travel is provided, it shall be paid in accordance with 38 U.S.C. § 111 and this section.  38 C.F.R. § 17.143(a).  Transportation at Government expense shall be authorized for the following VA beneficiaries without their being subject to the deductible established in § 17.101, "Limitations," including for:

(2) A veteran or other person traveling by a specialized mode of transportation such as an ambulance, ambulette, air ambulance, wheelchair van, or other vehicle specially designed to transport disabled individuals provided:
(i) A physician determines that the special mode of travel is medically required;
(ii) The person is unable to defray the expenses of the travel; and
(iii) The travel is authorized in advance or was undertaken in connection with a medical emergency such that delay to obtain authorization would be hazardous to the person's life or health.

38 C.F.R. § 17.143(c)(2) (2002).

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of Veterans Affairs] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710 or 1712], may contract with non-Department facilities in order to furnish certain care, including: "Hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52. 

Non-VA treatment at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997); Opinion of VA's General Counsel, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54. 

Under the provisions of 38 C.F.R. § 17.52(a), VA may contract with non-VA facilities for care in accordance with the provisions of this section when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required.  When demand is only for infrequent use, individual authorizations may be used.  Normally, however, such care in public or private facilities will only be authorized, whether under a contract or an individual authorization, under the specific circumstances delineated in 38 C.F.R. § 17.52(a).  

As pertinent to this appeal, these circumstances include: 

Hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran which developed during authorized travel to the hospital, or during authorized travel after hospital discharge preventing completion of travel to the originally designated point of return (and this will encompass any other medical services necessitated by the emergency, including extra ambulance or other transportation which may also be furnished at VA expense.

38 C.F.R. § 17.52(a)(8). 

Under 38 U.S.C.A. § 1701(5)(A)(ii), the term "hospital care" includes medical services rendered in the course of the hospitalization of any veteran, and travel and incidental expenses pursuant to the provisions of 38 U.S.C.A. § 111.  Under 38 U.S.C.A. § 1701(6), the term "medical services" includes travel and incidental expenses pursuant to the provisions of 38 U.S.C.A. § 111.

The provisions of 38 C.F.R. § 17.52(a) suggest that a medical emergency must be present for medical services such as travel by ambulance may be authorized in advance, while the provisions of 38 U.S.C.A. § 111(b)(3) suggest that either the ambulance service must have been authorized in advance or must have been in connection with a medical emergency as defined in the statute.

Reimbursement for unauthorized medical expenses pursuant to 38 U.S.C.A. § 1728 required that all three of the following criteria are met: 

(a) The care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)) (2000); and 
(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 
(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Analysis

Based upon the evidence of record, the Board finds the December 12, 2000, special mode travel is not shown to have been both medically required and authorized by VA before the travel began and is not shown to have been provided in connection with a medical emergency of such a nature that the delay incident to obtaining authorization from VA to use that mode of travel would have been hazardous to the Veteran's life or health.  There is no evidence the Veteran or the appellant obtained proper authorization for payment of the private medical services rendered on December 12, 2000, by Lifeline Air Ambulance.  While the appellant was apparently told that the Veteran should be transferred to a VA facility in California, there is no evidence the appellant was given authorization to privately transport the Veteran to Carle Clinic Hospital, a private facility.  Although an authorization may be deemed a prior authorization if an application is made to VA within 72 hours, no such application was made in this case. 

The Board also finds that on December 12, 2000, the Veteran was not in need of emergency transportation and that there is no competent evidence demonstrating that a delay to obtain authorization from VA to use air ambulance travel would have been hazardous to the Veteran's life or health.  The evidence shows he was being adequately treated at Antelope Valley Hospital and, in fact, neurology service evaluations indicated he had made some improvement under their care.  

While the appellant is competent to provide evidence as to symptoms she witnessed, a determination as to the emergent nature of the Veteran's care is shown to have been a complex medical question akin to the type of medical matter which courts have found laypersons are not competent to provide.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The appellant's statements as to these matters are not competent evidence.  The Board finds the decision to transfer the Veteran to the Carle Clinic Hospital in Illinois on December 12, 2000, was the result of his family's preference because that facility was closer to where they lived and that furtherance of his medical treatment at that time did not necessitate the transfer by special mode travel.  Therefore, payment or reimbursement for the air ambulance expenses must be denied.

The appellant also contends that the private medical services at issue were rendered in an emergency for service-connected disabilities and that VA facilities were not available.  Generally, in order to be entitled to payment or reimbursement of unauthorized medical expenses pursuant to 38 U.S.C.A. § 1728, a claimant must satisfy all three criteria.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).  The Board finds that, even assuming there was VA error or delay in establishing a 100 percent disability rating prior to December 12, 2000, as asserted by the appellant, the evidence demonstrates the air ambulance services at issue were not rendered in a medical emergency of such nature that delay would have been hazardous to the Veteran's life or health.  In fact, records show the Veteran's transfer had already been delayed for one day due to a storm in Illinois.  The Board finds there is no competent evidence indicating that a medical emergency actually existed on December 12, 2000, requiring transfer to the Illinois private hospital or that further delay would have been hazardous to the Veteran's life or health.  Therefore, payment or reimbursement of unauthorized medical expenses pursuant to 38 U.S.C.A. § 1728 must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the appellant's claim.


ORDER

Entitlement to payment or reimbursement for medical expenses incurred in connection with private transportation provided by Lifeline Air Ambulance from Antelope Valley Hospital to Carle Clinic Hospital on December 12, 2000, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


